In an accounting proceeding, the objectant appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated August 25, 1994, as granted the executor’s motion for summary judgment dismissing his objections.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the objectant personally.
Settlements entered into in open court are binding and are not lightly cast aside (see, Hallock v State of New York, 64 NY2d 224, 230; Doppelt v Doppelt, 215 AD2d 715). Here, the appellant, who was the decedent’s son, explicitly agreed to "accept the sum of $100,000 in full settlement of any and all claims which he may have against the estate, the decedent, and any of the Arzillo Corporations which form a part of this estate”. There was no evidence of fraud in the inducement. Ac*702cordingly, the appellant’s objections were properly dismissed. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.